Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 1of12. PagelD #: 1

AO 243 (Rev. 09/17) .
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT

SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

 

 

 

 

 

United States District Court |District Northern District of Ohio
Namie funder which you were convicted): ‘ . Docket or Case No.:
Eric Bartoli 5303-cr—0038 7-JRA
Place of Confinement: Prisoner No.:
FCT Loretto, PA 61329060
UNITED STATES OF AMERICA Movant (include name under which convicted}
V. Eric Bartoli FILED

 

 

 

AUG 13 2015

CLERK, U.S. DISTRIC
| a NORTHERN iSTHIct OF OD
1. (a) Name and location of court which entered the judgment of conviction you are chalishging:

MOTION

Federal District Court; Akron, OH (Northern Distric of Ohio)

(b) Criminal docket or case number (Gif you know}: 5 -03-cr-00387—JRA

2. (a) Date of the judgment of conviction (if you know): October 9, 2016
(b) Date of sentencing: _ November 9 2016

3. Length of sentence: 240 Months

4. Nature of crime (all counts):
Count 1; Conspiracy, 18 USC §371

Count 2: Securities Fraud, 15 USC §78(b), 78ff(a) and CFR§240.106.5

Count 3: Sale of unregistered Securities, 15 USC §77e(a) and 77x
Count 4: Wire Praud, 18 USC §1343

Count 5; Mail Fraud, 18 USC §1341

Count 6-8: Attempted Income Tax Evasion, 20 USC §7201

 

5. {a} What was your plea? (Check one)
(1} Not guilty [-] (2) Guilty [xx] (3) Nolo contendere (no contest) [|

6. (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
what did you plead guilty to and what did you plead not guilty to?

 

N/A
6. Ifyou went to trial, what kind of trial did you have? (Check one) Jury] Judge only Ex
7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [| Nol xx]

Pape 2 of 13

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 2 of 12. PagelD #: 2

AQ 243 (Rev. 09/17)

8.

9,

10.

il.

Did you appeal from the judgment of conviction? Yes No [|

If you did appeal, answer the following:
(a) Name of court: 6th Circuit Court_of Appeals

 

(b) Docket or case number (if you know): No..16-4748

 

(c) Result: Lower court judgement affirmed
(d) Date of result (if you know): March 16, 2018
(e) Citation to the case (if you know):Not Known

 

(f) Grounds raised:

I} The government breached the Pilea Agreement.
II) The sentence imposed was procedurally unreasonable.
IIIT) The sentence imposed was substantively unreasonable.

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes No [|
If “Yes,” answer the following:

(1) Docket or case number (if yon know): 18-8162

 

(2) Result! Certiorari denied

 

(3) Date of result (if you know): April 1, 2019
(4) Citation to the case (if you know): Not. Known
(5) Grounds raised:

I) Illegal extradition and treaty violations

2) 6th Amendment violation of the right to Speedy Trial
3) Illegal sentence / Ex Post Facto violations

4) Ineffective Assistance of Counsel

 

Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?

Yes Lex No

If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:

6th Circuit of Aprneals
rr

(2) Docket or case number (if youknow}; vo 164748

 

(3) Date of filing (if you know): yy oqig

 

Page 3 of 13

 
Case: 5:19-cv-01841-JRA Doc #:1 Filed: 08/13/19 3 of 12. PagelD #: 3

AO 243 (Rev, 09/17)

(4) Nature of the proceeding: petition For Rehearing And Rehearing En Banc
(5) Grounds raised:
1) The panel errored in holding the defendant failed to demostrate
prejudice from the goyernment's breach of the plea agreement.

2) The panel errored in holding the untimely disclosure of the victim
impact letter was not procedurally unreasonable.

*Note: The Movant presented a 28-J letter on April 27, 2018

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes L_] No [x
(7) Result: penied
(8) Date of result (if you know): way 21. 2018

 

(b) If you filed any second motion, petition, or application, give the same information:

(1) Name of court: 664 Circuit Court of Appeals
(2) Docket of case number (if you know): No. 16-4748

 

(3) Date of filing Gif you know): N ber 26, 2018
(4) Nature of the proceeding: 4-0. +. perall
(5) Grounds raised:

I) Ineffective Assistance of Counsel
II} Illegal Sentence

He

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [| ‘No

(7) Result; Denied without opinion

 

(8) . Date of result (if you know): ».ember-12_ 2018

 

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

or application?

(1) First petition: Yes [| No xx |
(2) - Second petition: Yes [| No xx |

(d) Ifyou did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

I chose to Petition the Supreme Court for a writ of certiorari

 

Page 4 of 13

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 4 o0f12. PagelD #: 4

AO 243 (Rev. 09/17)

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: The Movant claims ineffective assistance of counsel at both District and

Appellate level regarding the application of three Ex Post Facto statutes,

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
I} Distriet counsel failed to object to the use of an Ex Post Facto in count 2 of the
Movant's Indictment and Petition for Extradition.
il) District counsel failed to object to the use of Ex Post Facto statutes in counts
2,4,and 5 of his Arraignment and Change of Plea hearings.
FII}) District counsel was grossly ineffective when he failed to object to Judge
Adams using three Ex Post Facto statutes to give the Movant a government admitted
illegal sentence.
¥V) District counsel was grossly ineffective when he had the Movant sign a Plea
Agreement containing Ex Post Facto violations regarding counts 2,4,and55.
V) Appellate counsel was ineffective by failing to raise the same four above mentioned
objections in a timely fashion, the difference being they admitted their ineffectiveness
to the Appeals Court.
VI) District counsel was negligent when he ignored the application of the 2002 quidelines
even though the Indictment, PSR,and Plea_Agreement called for 1998 guidelines.

 

{b) Direct Appeal of Ground One:
(1) if you appeaied from the judgment of conviction, did you raise this issue?

Yes [| No [asd

(2) Ef you did not raise this issue in your direct appeal, explain why:

Appellate counsel told the Movant they had "better issues." By the time
they discovered the Movant was right, it was too late.

 

(c) Post-Conviction Proceedings:
(1} Did you raise this issue in any post-conviction motion, petition, or application?
Yes No
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: 28 J Letter

Name and location of the court where the motion or petition was filed:

6th Circuit Court of Appeals
Docket or case number (if you know):

 

Date of the court’s decision: May. 21,..2018

Result (attach a copy of the court’s opinion or order, if available):

Denied without opi nion
(3) Did you receive a hearing on your motion, petition, or application?

‘Yes {| No ky |

Page 5 of 13

 

 
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 5o0f12. PagelD#: 5

AO 243 (Rev. 09/17)

(4) Did you appeal from the denial of your motion, petition, or application?

Yes No [|

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [ex No [|

(6) If your answer to Question (c){4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Supreme Court
Docket or case number (if you know): 18-816?

Date of the court’s decision: April 1, 2019
Result (attach a copy of the court’s opinion or order, if available):

Certiorari denied ;
(7) Ifyour answer to Question (c}(4) or Question (c)}(5) is “No,” explain why you did not appeal or raise this

issue:

N/A

GROUND TWO: pi strict counsel was ineffective when thiy failed:

violation of the Movant's Amendment Right to a "Speedy Trial.*

(a) Supporting facts (Do not argue or cite law. ust state the specific facts that support your claim.}:
I) No one disputes the Movant's alleged crimes occurred from 1994 to 1999,

II) The Movant was indicted on October 15, 2003.

IIt) The Petition for Extradition was issued in 2010, Interpol was asked to find the
Movant in 2012, and he was arrested in Peri in December 2013

IV) The time between the Indictment and Arraignment was twelve years.

V) The Movant returned to Peru in 2000, registered his home address with the FBI and

US Embassy, and no one came looking for him.

VI) Since the US never notified the Movant of the Indictment, he could not insist on

a "Speedy Trial." Also, the government never advised the court they were having

trouble finding the Movant.

VII) The excessive delay prejudiced the Movant as witnesses died and evidence disappeared

or became stale.

 

 

(b) Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes L| No

Page 6 of 13

 

 
Case: 5:19-cv-01841-JRA Doc #:1 Filed: 08/13/19 6 of 12. PagelD #: 6

AG 243 (Rev. 09/17)

(2) Ifyou did not raise this issue in your direct appeal, explain why:

The Movant explained all of this :to Appellate counsel and was told there were
“better, stronger issues." Also Appellate counsel said 1AC should not be
raised in, Direct Appear:

{c) Post-Conviction Proceedings:

 

 

(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Nol_|

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: 28 J Letter

Name and location of the court where the motion or petition was filed:

6th Circuit Court of Appeals

Docket or case number (if you know): No. 16-4748

 

Date of the court’s decision: yay 21, 2018
Resuit (attach a copy of the court’s opinion or order, if available):

Denied without opinion

 

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [_] No yy

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

N/A
Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available}:

 

(7) If your answer to Question (c}(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue: I chose to Petition the Supreme Court for Writ of Certiorari.

 

 

 

Page 7 of 13
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 7 of 12. PagelD #: 7

AO 243 (Rev. 09/17)

GROUND THREE: District counsel was ineffective when he failed to object to the

 

Movant's illegal extradition.
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

I) District counsel failed to object to the fact the Movant's extradition violated
the Law of Dual Criminality (Article 2 and Article 18({b) in "The Treaty Between
the US and The Republic of Peru).

II) District counsel failed to object to the fact the Movant's extradition violated
the Rule of Speciality as spelled out in Article 13 §l(a)(4} of the freaty.

III) District counsel failed to object to a violation of Article 6, Section 3(c) in
the Treaty with respect to what constitutes evidence.

IV) District coundel filed to object to a violation of the Ex Post Facto Clause
in Article 1, Section 9 of the US Constitution as it applies to the Movant's
extradition.

 

 

{b) Direct Appeal of Ground Three:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
Yes|_| No [xx]
(2) Ifyou did not raise this issue in your direct appeal, explain why:

The Movant explained this to Appellate counsel, provided arguments and supporting
documentation, and it was ignored.

 

(c} Post-Conviction Proceedings:
{1} Did you raise this issue in any post-conviction motion, petition, or application?
Yes [| No
(2) If you answer to Question (c)(1) is “Yes,” state:
Type of motion or petition: N/A

 

Name and location of the court where the motion or petition was filed:

N/A
Docket or case number Gf you know): N/A

 

 

Date of the court’s decision: N/A

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

N/A

 

(3) Did you receive a hearing on your motion, petition, or application?

N/A Yes No

(4) Did you appeal from the denial of your motion, petition, or application?

nya YesL_] = No]
(5} [If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

N/A. Yes|__] No

Page 8 of 13

 
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 8 of 12. PagelD #: 8

AO 243 (Rev. 09/17)

(6) If your answer to Question (c}{4) is “Yes,” state:
Name and location of the court where the anneal was filed:
N/A
Docket or case number (if you know): N/A
Date of the court’s decision: N/A
Result (attach a copy of the court’s opinion or order, if available):

N/A

 

(7) If your answer to Question (c)(4) or Question (c}(5) is “No,” explain why you did not appeal or raise this

issue: J chose to Petition the Supreme Court for a Writ of Certiorari.

 

GROUND FOUR: District.counsel was ineffective with respect to violations that took place

at_ the District level including:
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
I) District counsel failed to object to Judge Adams last minute decision to impose
a sentence well beyond the guidelines and almost triple the plea agreement.
II) District counsel never objected to the prosecution failing to recommend a
sentence within the guidelines as required by the plea agreement.
III) District counsel never objected to the last minute inclusion of over 100 pages of
victim impact letters,
IV) District counsel himself nevercrecommended a sentence within the guidelines as
required by the plea agreement.
V)} District counsel failed to object to the fact that the victim impact letters
were written by thitd parties and had relevantiinformation redacted.

 

(b} Direct Appeai of.Ground Four:
(1) [fyou appealed from the judgment of conviction, did you raise this issue?
Yes No [| left by Appeals Court 0-0 1AC claim

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c} Post-Conyiction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes No

(2) If you answer to Question (c)(1} is “Yes,” state:

Page 9 of 13

 

 
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 9 of 12. PagelD #: 9

AO 243 (Rev. 09/17)

Type of motion or petition: oy JB

 

Name and location of the court where the motion or petition was filed:

 

 

N/A
Docket or case number (if you know): ' N/A
Date of the court’s decision: N/A

 

Result (attach a copy of the court’s opinion or order, if available):

N/A

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [ | No

(6) If your answer to Question (c)(4) is “Yes,” state:

 

Name and location of the court where the appeal was filed:
N/A
Docket or case number (if you know): N/A
Date of the court’s decision: ys_
Result (attach a copy of the court’s opinion or order, if available):
N/A

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue: was told by both District and Appellate counsel the only place I
could raise issues of Ineffective Assistance of Counsel was in a "2255",

 

13. Is there any ground in this motion that you have not previously presented in some federal court? Ifso, which
ground or grounds have not been presented, and state your reasons for not presenting them:

Ground 5 relates to two constitutional questions:

I) Was there prosecutorial misconduct regarding the application of
charges against the Movant, and

II) Can Congress make a law containing Ex Post Facto Clause to be applied
to the detriment of the Movant as it did in the Treaty used to
extradite thé Movant.

 

 

, Page 10 of 13
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 10 of 12. PagelD #: 10

AO 243 (Rev. 09/17)

14,

15,

16,

17,

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the

you are challenging? Yes | | No

if “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.
N/A

 

Give the name and address, if known, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a} At the preliminary hearing:

Barry Ward
(b) At the arraignment and plea

Barry Ward
(c) At the trial:

N/A
(d) At sentencing:

_Barry Ward, John Sammon
{e) On appeal:

Hon, Nancy Gertner (ret.), William Fick, Daniel Marx

(f} In any post-conviction proceeding:

 

 

Same as (e) for the Petition For Rehearing and Rehearing Fn Banc
(g} On appeal from any ruling against you in a post-conviction proceeding:

"Pro Se" for the Motion To Recall The Mandate and Supreme Court

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
and at the same time? Yes No

Do you have any future sentence to serve after you complete the sentence for the Judgment that you are

challenging? Yes No

(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:

N/A

 

 

 

(b) Give the date the other sentence was imposed: N/A

(c) Give the length of the other sentence: N/A

(d} Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes [| No I can't answer this question at

this time.
Page II of 13

 
Case: 5:19-cv-01841-JRA Doc #:1 Filed: 08/13/19 11 of 12. PagelD #: 11

AO 243 (Rev. 09/17)

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

N/A

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 22455,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of -
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or .
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.

 

 

Page [2 of 13
Case: 5:19-cv-01841-JRA Doc #: 1 Filed: 08/13/19 12 of 12. PagelD #: 12

AO 243 (Rev, 09/17)

Therefore, movant asks that the Court grant the following relief:

Dismissal of all charges with prejudice
or any other relief to which movant may be entitled.

Filed Pro_s _
Signature of Attorney (if any)

| declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion

under 28 U.S.C. § 2255 was placed in the prison mailing system on Avast BWI
(month, date, year)

Executed (signed) on Ca FO. G/e / IG (date)

Signature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

Page I30f 13

 

 
